Citation Nr: 1724930	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

7.  Entitlement to an initial compensable disability rating for allergic rhinitis.  

8.  Entitlement to an effective date earlier than September 28, 2011, for the grant of service connection for tinnitus.  

9.  Entitlement to an initial disability rating in excess of 10 percent for right knee disability.  

10.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2011, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2014 decision, the Board, in relevant part, reopened the claim for service connection for back disability and an acquired psychiatric disability, and remanded each of the issues listed above for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for diabetes, hypertension, erectile dysfunction, sleep apnea, a back disability, and an acquired psychiatric disability as well as entitlement to higher initial disability rating for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis has not manifested in at least 50 percent nasal obstruction in both nostrils, 100 percent nasal obstruction in one nostril, or polyps.  

2.  The Veteran filed his initial claim for service connection for tinnitus on September 28, 2011, which is the current and proper effective date of the award of benefits.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code (DC) 6522 (2016).

2.  The criteria for an effective date earlier than September 28, 2011, for the grant of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Allergic Rhinitis

The Veteran contends that his allergic rhinitis is most severe than currently rated.  His service-connected allergic rhinitis is currently rated as noncompensable under Diagnostic Code 6522, which specifically contemplates allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

Under Diagnostic Code 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps present.  Id.

Therefore, in order for an the Veteran to receive an increased rating in this claim, the requisite amount of obstruction of a nasal passage or nasal polyps must be demonstrated.  

At an August 2013 VA examination, the Veteran reported current symptoms of nasal congestion and drainage.  However, examination revealed that his nose was normal, with no evidence of any amount of nasal obstruction, permanent hypertrophy of the nasal turbinates, or nasal polyps.  The remainder of the examination was also normal.  

Similarly, a December 2016 VA examiner found no symptoms related to allergic rhinitis, including obstruction or polyps, and, therefore, could not render a diagnosis of allergic rhinitis.  

VA treatment records document multiple instances where the nose was found to be normal upon examination and do not document any level of nasal obstruction or polyps throughout the claim.  

The Board acknowledges the Veteran's reports, including in a November 2016 statement, that he feels as though one or both of his nostrils are blocks at all times.  In considering the appropriate disability ratings, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination and treatment reports) directly address the criteria under which this disability is evaluated.  

The medical evidence of record from the VA examiners as well as his medical treatment providers demonstrate that his service-connected allergic rhinitis has not more nearly approximated a compensable disability rating at any time throughout the appeal.  The Board finds the medical evidence to be more probative and to outweigh the Veteran's reports regarding what he thinks is his level of nasal obstruction as the examiners are reporting what is contemporaneously found upon examination and have the requisite expertise to make such a report.  While the Veteran has reported feeling obstruction in one or both nostrils at all times, in numerous treatment encounters throughout the claim his nose was determined to be unobstructed.  At no time was at least a greater than 50 percent obstruction noted in both nasal passages or a complete obstruction in one nasal passage.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's pyelonephritis requires regular medication treatment, including with antibiotics.  The Veteran has not reported any functional limitation resulting from the allergic rhinitis itself.  The nature and severity of the Veteran's allergic rhinitis disability, including the pain, congestion, drainage, and the feeling of nasal obstruction without the actual incurrence of nasal obstruction, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Veteran has not alleged, and the evidence does not demonstrate, that his allergic rhinitis renders him unable to obtain and maintain gainful employment.  Both the August 2013 and December 2016 VA examiners found that the Veteran's allergic rhinitis does not impact his ability to work.  As such, consideration of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date: Tinnitus

The assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  

The Veteran filed a claim for service connection for tinnitus for the first time on September 28, 2011.  There is no statement of record that could be construed as an informal claim for service connection benefits prior to that date.  Moreover, the Board notes that in a February 2012 notice of disagreement regarding the initial denial of service connection for tinnitus, the Veteran reported that he filed the current claim for service connection in September 2011.  

As such, the Board finds that there is no legal basis for the grant of an earlier effective date in this case and the currently assigned September 28, 2011, effective date is the earliest effective date possible in this case.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2010 and November 2011 prior to the initial adjudication of the issues on appeal. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  The Veteran was informed in an October 2013 memorandum that the records associated with his claim for Social Security Administration (SSA) benefits were determined to be unavailable based on a negative response received from SSA in July 2013.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met 38 C.F.R. § 3.159(c)(4).  In addition, there is no evidence of a worsening of allergic rhinitis since the last VA examinations of record in December 2016.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Entitlement to an initial compensable disability rating for allergic rhinitis is denied.  

Entitlement to an effective date earlier than September 28, 2011, for the grant of service connection for tinnitus is denied.  


REMAND

While the Board regrets further delay, a remand is necessary to properly adjudicate the remaining issues on appeal.  

The Board finds that the etiology opinion provided regarding the Veteran's acquired psychiatric disabilities to be inadequate.  First, the examiner did not provide a sufficient rationale or explanation for the finding that the Veteran did not have PTSD.  Moreover, the record documents a significant history of treatment for both PTSD and major depressive disorder (MDD), including during the pendency of the claim.  As such, an etiology opinion is required, even if the examiner finds that the Veteran no longer has PTSD or MDD.  Moreover, the opinion is inadequate as to whether the Veteran's "chronic mood disorder" is etiologically related to service.  The examiner simply stated "nor can I find a nexus between his mood disorder and his service in the military, more likely than not" without further explanation or any consideration of the Veteran's reports.  As such, a new VA examination and opinion must be provided.  

Regarding the claims for service connection for sleep apnea, hypertension and diabetes, the Board notes the Veteran's assertion that these disorders are proximately related not only to his anxiety or acquired psychiatric disability, but to the medication he takes to treat his service-connected right and left knee disabilities, service-connected hemorrhoids, and acquired psychiatric disabilities, not currently service-connected.  While an VA opinion was obtained in April 2016, the opinions did not contemplate the argument that the Veteran's hypertension and diabetes may have been worsened by such factors.  It is not required that the Veteran's medication or his anxiety symptoms be the causative factor, but only that that have contributed to his condition.  

Regarding erectile dysfunction, an August 2013 VA examiner stated that the disability is proximately related to hypertension and anti-depressant medication.  As service connection for hypertension and an acquired psychiatric disability is being remanded herein, the Board finds that the issue of service connection for erectile dysfunction is intertwined and must be remanded to first allow for proper adjudication of the appeal.  

Finally, regarding the back, the Veteran contends that his service-connected right and left knee disabilities caused or aggravate his lumbar spine disability.  The 2016 VA examiner stated that since the knees and back are not anatomically connected, service connection is not warranted.  However, the Veteran's contention that the use of a cane as a result of his bilateral knee disabilities has altered his gait, and thus impacted his back disability is one that seems within the realm of possibility and which must be directly addressed by a VA examiner.  The examiner's opinion is not adequate and thus, a new VA examination and opinion must be provided.  

Regarding the claim for higher initial ratings for the right and left knee disabilities, the Board notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the VA examinations of the right and left knee do not include the necessary information as the only range of motion findings were for active motion and the examiners did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  As such, applying Correia to the VA examination reports of record, the Board finds that they are inadequate.  In addition, the examinations do not adequately address the issue of the functional impact of pain during flare-ups.    

All outstanding records of ongoing VA treatment should also be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met and should specifically address the finding that the Veteran does not have PTSD now when he has been treated for PTSD for many years.  Whether the examiner finds current PTSD or not, the disability has been diagnosed and treated since the institution of the claim.  Therefore, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, to include major depressive disorder (MDD), at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.  As MDD has been diagnosed and treated since the institution of the claim, the etiology opinion must be provided regardless of whether the examiner finds evidence of current MDD upon examination.  

The examiner should provide a rationale for each of the opinions that consider the Veteran's reports of injuries, stressors, and symptoms.

3.  Provide the Veteran with a VA examination with a qualified physician to determine whether the Veteran's hypertension, sleep apnea and diabetes, is proximately related to service-connected right and left knee disabilities, service-connected hemorrhoids, or an acquired psychiatric disability, to include the medication used to treat each of these disabilities.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.   
To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's hypertension, sleep apnea and diabetes is etiologically related to his service-connected right and left knee disabilities, service-connected hemorrhoids, or an acquired psychiatric disability, to include the medications used to treat each disability.  The term "etiologically related" includes whether the claimed disorder was either (a) proximately caused by or (b) proximately aggravated by his service-connected disorders.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Provide the Veteran with a VA examination with a qualified physician to determine whether any current back disability is proximately related to service-connected right and left knee disabilities.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.   

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's back disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected right and left knee disabilities, to include the alteration of his gait due to the use of a cane.  If the examiner states the back disability is aggravated by one of these disabilities, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the disabilities beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

The evaluation of each disability should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's right and left knee disabilities.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

6.  After the above development is completed, as well as any other development deemed necessary by the RO, and if any benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


